Per Curiam.
The argumenton the only point which has been pressed,.is that a verdict for Kessler would preclude M’Conahy from baYing recourse to Boombaugh the tenant, who is therefore supposed to have such an interest in Kessler’s recovery as to disqualify him as a witness. Whatever might be the effect of a verdict on the plea of non demisit or of no rent in arriere, or of eviction by the landlord, it is certain that the alleged effect would not proceed from a verdict in favor of Kessler, on the plea of property in himself, and not in the tenant: The latter was called to prove, that he had sold the property to Kessler, and no more; and though that might, under the circumstances, have been immaterial, yet if the property were in fact discharged from the distress, for reasons which do not affect the existence of the rent, it is hard to conceive why it should exempt the tenant from a fresh proceeding. He was competent therefore to prove the issue of property which ¿id not affect the question of his liability to his landlord, and for $hat purpose, at all events, he was properly admitted.
Judgment affirmed.